Citation Nr: 1229266	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-37 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches prior to December 19, 2006.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches from December 19, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to December 1983 and from October 1986 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, confirmed a noncompensable evaluation for migraine headaches.

In a January 2010 Decision Review Officer decision, the migraine headaches disability was assigned a 30 percent rating, effective December 19, 2006.

In April 2011, the Board remanded the case for further development.  

The Board's previous remand noted that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record and therefore referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear, however, that there is AOJ consideration of this previously referred issue.  Consequently, the Board again refers this issue to the AOJ for appropriate action. 

Also, the issues of entitlement to service connection for a thoracic spine disorder and increased ratings for cervical spine disease and left shoulder radiculopathy have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The rating for the Veteran's migraine headaches has been assigned under Diagnostic Code 8100, for rating migraines.  Under that diagnostic code, migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent rating.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

In its April 2011 remand, the Board instructed the RO to provide the Veteran with a new examination for his migraine headaches, to determine the current state of his disability.  Pursuant to the remand, the Veteran was afforded a VA neurological examination in October 2011.  He reported that in the past year, he had experienced headaches on an "almost daily" basis.  He described the headaches as severe and incapacitating about 2 to 3 times a week but also indicated that less than half of the attacks were prostrating.  With respect to employment, the Veteran reported that he had lost 5 weeks of work in the past 12 months due to his migraine headaches disability.  However, no corroborating evidence from the employer has been presented.  The Board also notes that the Veteran previously submitted a statement dated in March 2010 in which he attributed his lost time at work to a cervical spine disorder rather than to his headaches.  

The Board finds that the record does not currently contain adequate evidence to determine whether the Veteran's headaches are productive of severe economic inadaptability.  Specifically, while the Veteran has reported that he experiences migraine headaches while working and claims to have lost time, it is unclear exactly how much time and wages have been lost for the purpose of determining whether he has severe economic inadaptability due to his service-connected migraine headaches.  On remand, the RO should attempt to obtain evidence from the Veteran's employer as to all time lost due to his service-connected migraine headaches.  
  
In light of the above, the Board finds that the June 2011 VA neurological examination does not include details necessary for the Board to evaluate the Veteran's claim and that further VA examination is also warranted.

Lastly, the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in June 2010.  As this claim is being remanded, the Board finds that the RO should also obtain updated VA treatment records from the Washington VA Medical Center (VAMC) dated from June 2010 to the present. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain updated VA treatment records from the Washington VAMC dated from June 2010 through the present. 

2.  The RO/AMC must contact the Veteran and ask that he provide records from his employer reflecting time lost from any job due solely to his service-connected migraine headaches.  All records submitted by the Veteran and/or his employer must be associated with the Veteran's VA claims file. 

3.  After all available records and/or responses have been associated with the claims file, schedule the Veteran for a VA medical examination to assess the severity of his service-connected migraine headaches.  The claims folder must be made available to and reviewed by the examiner. The examiner should determine whether the Veteran's migraine headaches manifest as very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability (without consideration of impairment due to other disabilities besides the headaches). 

The examiner should set forth all examination findings, if any, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  Readjudicate the claims on appeal.  If the complete benefits sought on appeal are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



